     Case 2:19-cv-06545-PSG-AGR Document 15 Filed 06/05/20 Page 1 of 1 Page ID #:209



 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10
11    TODD DAGGS,                              )     No. CV 19-6545-PSG (AGR)
                                               )
12                           Petitioner,       )
                                               )     ORDER ACCEPTING FINDINGS AND
13         v.                                  )     RECOMMENDATION OF UNITED
                                               )     STATES MAGISTRATE JUDGE
14    BUREAU OF PRISONS,                       )
                                               )
15                           Respondent.       )
                                               )
16
17              Pursuant to 28 U.S.C. § 636, the Court has reviewed the entire file de novo,
18    including the magistrate judge’s Report and Recommendation. No objections to the
19    Report have been filed. The Court accepts the findings and recommendation of the
20    Magistrate Judge.
21              IT IS ORDERED that Respondent’s motion to dismiss the Petition for Writ of
22    Habeas Corpus is granted and judgment is entered dismissing the Petition for lack of
23    jurisdiction.
24
                      6/5/2020
25    DATED:
                                                     PHILIP S. GUTIERREZ
26                                                  United States District Judge
27
28
